Title: To James Madison from Baldwin Taliaferro, 26 March 1819
From: Taliaferro, Baldwin
To: Madison, James


Dear Sir
Wood Park, 26th. Mar. 1819.
Inclosed is a letter from my Son, who is now in Phila. from the purport of which you will see that he wished me to ask the favor of you to say what your impressions were with regard to his family respectibility &c. generally, his letter explai[n]ing for what purpose its intended. The interest which a Parent feels for the prosperity of a Child must be my apolegy for addressing you on a Subject of this Kind, his quallifications, and general deportment is Known to the Professors of the University in Phila. having studi[e]d with Docr. Dorsey & Chapman for the last two years, therefore his standing here as to his family is all that is required, should you feel no difficulty in complying with the request. I shall be glad to receive the necessary Letter or Certificate by my Servant the Bearer of this. Docr. Phiszick Hare & Chapman are the only Names of the Professors I recollect. I am Dear Sir with considerations of high Respect Yr. Mt. O St.
Baldwin Taliaferro
